     Case: 1:21-cv-00258 Document #: 14 Filed: 01/25/21 Page 1 of 2 PageID #:445



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,

      PLAINTIFF,
                                                             CASE NO.: 1:21-CV-00258
V.

THE PARTNERSHIPS AND UNINCORPORATED
                                                             FILED UNDER SEAL
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,

      DEFENDANTS.




                           NOTICE OF VOLUNTARY DISMISSAL
        Plaintiff, by undersigned Counsel, hereby voluntarily dismisses its Complaint against all

 Defendants listed in Schedule “A” to the Complaint, and requests the case be closed.

        No defendant has filed an Answer or submitted a Motion for Summary Judgment making

 voluntary dismissal proper under Fed. R. Civ. P. 41(a)(1)(A). Such dismissal shall be without

 prejudice, with each side to bear its own costs and fees.




      Dated:       January 25, 2021             Respectfully submitted,

                                                /s/ Ann Marie Sullivan
                                                Ann Marie Sullivan
                                                Alison Carter

                                                AM Sullivan Law, LLC
                                                1440 W. Taylor St., Suite 515
                                                Chicago, Illinois 60607
                                                Telephone: 224-258-9378
                                                E-mail: ams@amsullivanlaw.com
                                                ATTORNEYS FOR PLAINTIFF
    Case: 1:21-cv-00258 Document #: 14 Filed: 01/25/21 Page 2 of 2 PageID #:446




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on January 25, 2021 with the Clerk of the Court using
the CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Ann Marie Sullivan
                                                   Ann Marie Sullivan
